DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fang Liu on January 28, 2022.

The application has been amended as follows: cancel claim 21.








.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The rejection of claim(s) 1-4, 7-10, 13-14, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia is withdrawn because Xia does not teach that administering is chronic over a period of three months or more.
	The rejection of claims 5-6 and 12 under 35 U.S.C. 103 as being unpatentable over Xia is withdrawn.  Applicant’s arguments are persuasive.  Particularly, Applicant was not aware of documented metastasis suppression via a mTOR inhibitor (page 7) and the claimed method proceeds via a different mechanism (page 7).  Furthermore, Applicant argues that the skilled artisan would not be motivated to administer a mTOR inhibitor over a period of three months or more because of toxicity (page 11).  All prior art rejections made over Xia are withdrawn for the same reasons.
	 All double patenting rejections over claims 1-14 of U.S. Patent No. 11077126 are withdrawn.  The reference patent does not teach or suggest administering before or after a cancer treatment and that the treatment is chronic over a period of three months or more.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623